In a proceeding pursuant to CPLR article 75, Domingo Espinal appeals from an order of the Supreme Court, Queens County (Kassoff, J.), dated August 24, 1992, which granted the petitioner’s motion to vacate the award of a master arbitrator, denied his cross-motion to confirm the master arbitrator’s award and remitted the matter to the master arbitrator for further proceedings.
Ordered that the order is affirmed, with costs.
In basing his determination to modify the award upon a matter which was never raised before the hearing arbitrator, the master arbitrator exceeded his power to review the award rendered (see, 11 NYCRR 65.18 [c] [6]; Matter of Empire Mut. Ins. Co. v Jones, 151 AD2d 754). The Supreme Court therefore properly vacated the master arbitrator’s award (see, CPLR 7511 [b] [1] [iii]). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.